RESPONSE TO AMENDMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on 01/04/2022, have been and made of record in response to the most recent office action, dated 10/04/2021:
The objections to the specification and to claims 18-19 are withdrawn.
With respect to specification and claims 1, 2, 8, 9, 12, 18, 19, 22; The amendments are entered.
 Claims 15-16 were cancelled, and claims 1-14 and 17-22 are pending in the application. 

Response to arguments 
The amendments filed on 01/04/2022, have been entered and fully considered, but they are not persuasive.
As explain in the office action below, the claims are drawn to a mathematical concepts type of abstract idea, that is not integrated in application. Using an image acquisition device is merely using a generic computer component to automate the abstract idea is not considered integrating an abstract idea into practical application (MPEP § 2106.05). Similarly, defining an abstract idea with more abstract idea is not considered integrating an abstract idea into practical application (MPEP § 2106.05). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
Claims 1-7 and 17-20 are directed to a method for generating a trajectory map (i.e., a process). Claims 8-14 and 21 are directed to an apparatus for generating a trajectory map (i.e., a machine). Claim 22 is directed to storage media for generating a trajectory map (i.e., a manufacture). 
Therefore, claims 1-14 and 17-22 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1, 8, and 22 includes the recitations “interpolating the first trajectory map data and the second trajectory map data…” steps; “determining a residual equation…and obtaining an optimal solution of the transformation relationship based on the residual equation…the residual equation indicates a difference between an estimated interpolation point 
The examiner submits that the foregoing “interpolating” and “determining…” step limitation(s) constitute a mathematical concept type of  “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “interpolating…” steps in the context of this claim encompasses a user mentally performing mathematical interpolation calculations to find corresponding interpolation relationship points for a map. Similar, the “determine an equation… based on transformation relationship…the residual equation indicates a difference between… data point” steps in the context of this claim encompasses a user mentally identifying an equation that calculate transformation relationships equation between points for tracking positions using map data. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “processor…memory”, “a data acquisition device”, “performing a map-initializing treatment to 

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a processor, memory, and acquisition device; the examiner submits that the processor, memory, and acquisition device are recited at a high-level of generality (i.e., as a generic computer component performing generic task) such that they amount to no more than mere computer component being used to automate the abstract idea in the navigation field. The “performing a map-initializing treatment to align...trajectory map data…” steps is recited at a high-level of generality (i.e., as a generic map alignment means) such that it amounts to mere instruction to apply the recited abstract idea(s) in the field of navigation. the “acquiring first trajectory map data and second trajectory map data…” steps and “generating trajectory map…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a 
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1, 8, and 22 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a processor, memory, and acquisition device; the examiner submits that the processor, memory, and acquisition device are recited at a high-level of generality (i.e., as a generic computer component performing generic task) such that they amount to no more than mere computer component being used to automate the abstract idea in the navigation field. The “performing a map-initializing treatment to align...trajectory map data…” steps is recited at a high-level of generality (i.e., as a generic map alignment means) such that it amounts to mere instruction to apply the recited abstract idea(s) in the field of navigation. the “acquiring first trajectory map data and second trajectory map data…” steps and “generating trajectory map…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.


Dependent claims 
Step 1: claims 2-7 and 17-20 are dependent of claim 1 which is a method (thus the claims are to a process. claims 9-14 and 21 are dependent of claim 8 which is a device (thus the claims are to a machine (Step 1: yes).
Step 2A Prong One: claims 2-7, 9-14, and 17-21 recite the limitation of  “obtain…” steps in (claims 2, 9); “drawing connection lines…” steps in (claims 2, 9); “constructing a sliding window… utilizing the sliding window…” step in (claims 3, 10); “calculate…” steps in (claims 4, 11); “query…” steps in (claims 4, 11); “set a maximum value…” steps in (claims 4, 11); “interpolate…” step in (claim 4, 11); “determining… obtaining…calculating..” steps in (claims 5, 12); “obtaining…fit..” steps in (claims 6, 13);  “acquiring…performing… map initializing…determining… generating…” steps in (claims 7, 14). These claims further limit the recited abstract idea,  and they are also directed to a mathematical concepts type of abstract idea. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The steps from 2A prong one further limit the mathematical relationship abstract idea and/or are recited at a high-level of generality (i.e., as a generic means) such that they amount to amounts to mere solution activities or instruction to apply the recited abstract idea(s) in the field of navigation.
Step 2B: The claims 2-7, 9-14, and 17-21 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, claims 1-14 and 17-22 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Allowable Subject Matter
Claims 1-14 and 17-22 would be allowable upon overcoming the rejection listed above.
	 The following is an examiner’s statement of reasons for allowance: 
	With regards to the apparatus claim 1, the prior art does not teach or fairly suggest generating a trajectory map by acquiring first trajectory map data and second trajectory map data, the first trajectory map data and the second trajectory map data are obtained using two different mapping schemes over a same moving trajectory within a same region, or using a same mapping scheme over two substantially identical moving trajectories within a same region, performing a map-initializing treatment to align the first trajectory map data and the second trajectory map data, interpolating the first trajectory map data and the second trajectory map, using a residual equation to obtain an optimal solution of the transformation that indicates a difference between an estimated interpolation point data within the second trajectory map data and corresponding interpolation point data within the second trajectory map data or indicates a difference between an estimated interpolation point data within the first trajectory map data and corresponding interpolation point data within the first trajectory map data, and generating the trajectory map based on the optimal solution of the transformation relationship, wherein the trajectory map is used for tracking locations. Zhang (US20190003836) disclose a system which is different from the claimed invention that merge trajectory data. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention.
	The dependent claims 2-7 and 17-20 would be allowed for at least this same reason.
	
generating a trajectory map by acquiring first trajectory map data and second trajectory map data, the first trajectory map data and the second trajectory map data are obtained using two different mapping schemes over a same moving trajectory within a same region, or using a same mapping scheme over two substantially identical moving trajectories within a same region, performing a map-initializing treatment to align the first trajectory map data and the second trajectory map data, interpolating the first trajectory map data and the second trajectory map, using a residual equation to obtain an optimal solution of the transformation that indicates a difference between an estimated interpolation point data within the second trajectory map data and corresponding interpolation point data within the second trajectory map data or indicates a difference between an estimated interpolation point data within the first trajectory map data and corresponding interpolation point data within the first trajectory map data, and generating the trajectory map based on the optimal solution of the transformation relationship, wherein the trajectory map is used for tracking locations. Zhang (US20190003836) disclose a system which is different from the claimed invention that merge trajectory data. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention.
	The dependent claims 9-14, and 21 would be allowed for at least this same reason.

	With regards to the non-transitory storage medium claim 22, the prior art does not teach or fairly suggest generating a trajectory map by acquiring first trajectory map data and second trajectory map data, the first trajectory map data and the second trajectory map data are obtained using two different mapping schemes over a same moving trajectory within a same region, or .
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CARLOS LAGUERRE/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667